                  Case 2:18-cv-01132-TSZ Document 134 Filed 03/19/21 Page 1 of 3




                                         United States District Court
                                        Western District of Washington




ESTHER HOFFMAN, et al.,
                                                              Case Number: C18-1132 TSZ

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.

TRANSWORLD SYSTEMS
INCORPORATED, et al.,

 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
J. Matthew Goodin                                   hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Defendants National Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-2, National
Collegiate Student Loan Trust 2005-3, National Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan
Trust 2006-3, and National Collegiate Student Loan Trust 2007-4


The particular need for my appearance and participation is:
The Trust Defendants for whom I will be acting as counsel have requested that I represent them
due to my experience in the subject matter of the claims against them.



I, J. Matthew Goodin                                understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.


                                                                                J. Matthew Goodin
Date: March 17, 2021                               Signature of Applicant: s/


        ǤǤ Ȃ                                                     ͵
        ͵ͲǡʹͲʹͲ
                  Case 2:18-cv-01132-TSZ Document 134 Filed 03/19/21 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:        J. Matthew Goodin
Law Firm Name:           Locke Lord LLP
Street Address 1:        111 South Wacker Drive
Address Line 2:          Suite 4100
City: Chicago                     State: IL   Zip: 60606

Phone Number w/ Area Code 312-443-0472 Bar # 6275013 State N.D. IL
Primary E-mail Address: jmgoodin@lockelord.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:



                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant J. Matthew Goodin                                        is unable to be present upon any date
assigned by the court.
        March 17, 2021                                               Tim J. Filer
Date:                             Signature of Local Counsel: s/

Local Counsel's Name:     Tim J. Filer
Law Firm Name:            Foster Garvey PC
Street Address 1:         1111 Third Avenue
Address Line 2:           Suite 3000
City: Seattle                       State: WA Zip: 98101

Phone Number w/ Area Code 206-447-2904 Bar # 16285




             ǤǤ Ȃ                                            Ͷ
             ͵ͲǡʹͲʹͲ
               Case 2:18-cv-01132-TSZ Document 134 Filed 03/19/21 Page 3 of 3




                                Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed
               3/17/21               Signature s/
                                                       J. Matthew Goodin
                                                       (Pro Hac Vice applicant name)




     ǤǤ Ȃ                                                 ͷ
     ͵ͲǡʹͲʹͲ
